NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 ROBERT STEVEN MAWHINNEY,                        No. 16-55006

                  Plaintiff-Appellant,           D.C. No. 3:15-cv-00259-MMA-
                                                 BLM
   v.

 AMERICAN AIRLINES, INC.                         MEMORANDUM*

                  Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                             Submitted June 26, 2017**

Before:       PAEZ, BEA, and MURGUIA, Circuit Judges.

        Robert Steven Mawhinney appeals pro se from the district court’s judgment

denying his petition to vacate an arbitration award entered against him and

granting American Airlines, Inc’s petition to confirm the award. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Collins v. D.R. Horton,



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Inc., 505 F.3d 874, 879 (9th Cir. 2007). We affirm.

      The district court properly denied Mawhinney’s petition to vacate the

arbitration award because Mawhinney’s allegations of arbitrator misconduct, and

his disagreements with the arbitration process and result, failed to demonstrate any

of the statutory grounds for vacating the award under 9 U.S.C. § 10. See Kyocera

Corp. v. Prudential-Bache Trade Servs., Inc., 341 F.3d 987, 997-98 (9th Cir. 2003)

(en banc) (“Neither erroneous legal conclusions nor unsubstantiated factual

findings justify federal court review of an arbitral award under the statute, which is

unambiguous in this regard.”); see also U.S. Life Ins. Co. v. Superior Nat’l Ins.

Co., 591 F.3d 1167, 1175 (9th Cir. 2010) (“Arbitrators enjoy wide discretion to

require the exchange of evidence, and to admit or exclude evidence, how and when

they see fit.” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying Mawhinney’s

motion to alter or amend the judgment because Mawhinney failed to establish any

basis for such relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5

F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds

for reconsideration under Fed. R. Civ. P. 59(e)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).


                                          2                                       16-55006
      Mawhinney’s requests to supplement the record, set forth in his reply brief,

are denied.

      AFFIRMED.




                                         3                                  16-55006